Citation Nr: 1501182	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  08-12 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to March 2, 2008, and from May 1, 2008 to June 8, 2008.

2.  Entitlement to a rating in excess of 30 percent for PTSD from June 9, 2008 to December 9, 2009.

3.  Entitlement to a rating in excess of 50 percent for PTSD from December 10, 2009.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and J.V.


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which granted service connection for PTSD and assigned a 10 percent rating effective October 29, 2004.

In an August 2010 supplemental statement of the case (SSOC), the Veteran was granted a 30 percent disability rating effective from June 9, 2008, and a 50 percent rating effective from December 10, 2009.  The Veteran was also awarded a temporary total disability rating for the period from March 2, 2008 to April 30, 2008 under the provisions of 38 C.F.R. § 4.29 (2014).  Therefore, the issues listed above have been characterized as indicated.

The Veteran testified before the undersigned at a Travel Board hearing at the RO in June 2011.  

In September 2011, the Board issued a decision that granted a 30 percent rating for PTSD prior to March 2, 2008 and from May 1, 2008 to June 8, 2008, and granted a 70 percent rating for PTSD from June 9, 2008.  The Board remanded the issue of entitlement to a TDIU.  The issue of a TDIU was raised.  Although the issue of a TDIU had not been certified on appeal, the Board had jurisdiction to decide the claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the June 2011 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge (VLJ) has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

The Veteran was then afforded another Board hearing via video conference in October 2014.  The case has been returned to the Board.  Also, the issue of entitlement to a TDIU remains on appeal.  


FINDINGS OF FACT

1.  Prior to March 2, 2008, and from May 1, 2008 to June 8, 2008, the Veteran's PTSD resulted in depressed mood, sleep impairment, subjective reports of memory loss, and occasional panic attacks; the Veteran was able to engage in some recreational and social activities.

2.  From June 9, 2008 onward, the Veteran's PTSD resulted in passive suicidal ideation, thoughts of violence, impaired judgment and insight, and thought processes significantly impaired by memory and concentration problems.  These symptoms, when combined with other symptoms such as chronic sleep impairment, nightmares, and disturbances in mood and motivation result in occupational and social impairment with deficiencies in most areas.

3.  From April 1, 2009, the Veteran met the schedular criteria for TDIU and the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to March 2, 2008, and from May 1, 2008 to June 8, 2008, the criteria for 30 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2014).

2.  From June 9, 2008 onward, the criteria for 70 percent rating for PTSD have been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.125-4.130, Diagnostic Code 9411 (2014).

3.  From April 1, 2009, the Veteran has been individually unemployable by reason of his service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in an April 2006 letter prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for PTSD, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the United States Court of Appeals for Veterans Claims (Court) held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the Appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent the Veteran an SOC that contained, in pertinent part, the criteria for establishing entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at Board hearings as indicated above.  The most recent hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant.

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which the veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, a staged rating is warranted.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

Within the DSM-IV, Global Assessment Functioning (GAF) scale scores ranging from 1 to 100, reflect "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  DSM-IV at 46-47.  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  Id.  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a depressed patient who avoids friends, neglects family, and is unable to do work).  Id.

Prior to March 2, 2008, and from May 1, 2008 to June 8, 2008

The record includes treatment notes from October 2004 through June 2007.  The Veteran reported in May 2005 that he enjoyed his work as a custodian, and that he had a race car for recreational purposes.  In April 2005, the Veteran "vented" about working in an elementary school with mean kids.  In November 2005, the Veteran reported anger with his wife over various problems, conflicts at work, and issues with family relationships.  He also reported being uncomfortable at parties.  In March 2006, the Veteran complained that a new coordinator at work tried to "boss him around," and made the Veteran very angry.  In June 2006, the Veteran stated that work was less stressful following the end of the school year.

The Veteran underwent an intake evaluation in March 2006.  The Veteran reported difficulties with his sons-in-law and how they treated his daughters.  He was planning to help his daughters financially but hide that fact from his wife.  When arguing, he gave his wife "the silent treatment" 3 or 4 times a month.  He described his sleep patterns as "terrible," and he had nightmares.  He avoided Vietnamese people who worked for his employer.  He was mostly by himself at his custodian job.  Loud noises from kids and other sources upset him.  He stated that teachers and students saw him as unapproachable because of his angry behavior.  He also had increased memory problems and had to retrace his steps.  He demonstrated tense motor activity, with some delusional activity and lack of concentration.  His affect was flat.  His GAF score was 51.  

The Veteran was afforded a VA examination in October 2006.  He denied any legal trouble.  He was able to go out to restaurants with his wife on a weekly basis, and helped her with numerous social activities sponsored by their church, including banquets.  However, he did not like the crowds associated with sporting events.  He enjoyed motorcycle riding and watching football.  His wife had told him he should seek help because he was always nervous, easily angered, and avoided some crowds.  The Veteran stated that he had missed only 2 days of work in the past year.  He generally slept for about 7 hours, but frequently awoke from the slightest noise or if his outside motion light turned on.  He had nightmares on a weekly basis.  On examination, the Veteran had a somewhat unkempt appearance.  He was fully oriented with no memory or cognitive difficulties.  There was no history of suicidal ideation, delusions, or hallucinations.  The examiner described the Veteran as a "social drinker," and stated that the Veteran had no obvious occupational impairment, but did have some mild emotional impairment with transient episodes of social impairment due to PTSD.  His GAF score was 62.

In a statement associated with his April 2007 NOD, the Veteran stated that he continued to have difficulties with alcohol.  His wife had suffered alongside him and had to go alone to social functions.  He experienced anger, irritability, and difficulty sleeping.  His condition affected his job performance.  Other employees were afraid to approach him because of his moods.  He was also easily startled by sounds like helicopters and gunshots, including sounds from television or movies.  The Veteran attached a letter from the principal at his school that stated, in part, that other staff members were uncomfortable asking the Veteran to do basic tasks out of fear of retaliation, intimidation, or retribution.  They also worried that the task would be given to other custodians.

Additional records dated in April 2007 show the Veteran's family reportedly said he was "hot-tempered."  He reported having thoughts of killing his son-in-law, who was getting a divorce from his daughter.  He rode his motorcycle when feeling down or stressed.

Records dated September 2007 show the Veteran reported snapping at his wife.  He was also working for a new boss who "nitpicked."  He slept 2 to 3 hours a night, and had upsetting nightmares.  His energy level was "not bad," though in recent months the Veteran felt unmotivated.  He had 2 or 3 drinks a night.  His GAF score was 52.

The Veteran was seen again in January 2008.  He stated that he had not consumed alcohol in 6 months.  His living situation was stable.  Everyday stress made him angry and depressed, and he released these feelings in group therapy.  His GAF score was 51.

Additional lay statements from the Veteran's wife and co-workers dated in February 2008 reported that the Veteran was abrasive and unapproachable.  He had some days when he was in a good mood, and other days when he was not.  His wife stated that he had panic attacks whenever he had to go someplace he didn't want to go.  She also stated that they went out to restaurants or movies only about twice per year, and that she often went by herself whenever they were invited out somewhere.

Based on the evidence of record, the Board finds that a 30 percent rating is warranted for this period.  The Veteran's PTSD was manifested by many of the symptoms associated with a 30 percent rating, including depressed mood, sleep impairment, subjective reports of memory loss, and occasional panic attacks.  The Veteran's GAF scores, ranging from 51 to 62, also reflect a mild to moderate level of functioning.  A letter from the Veteran's employer noted that his co-workers and others felt he was unapproachable, and the Veteran's reported issues with respect to family relations.  However, he continued to enjoy activities such as motorcycle riding and race cars, and he reported during his 2006 VA examination that he went out with his wife and helped her with church activities.  This reflects an overall level of impairment that is most nearly consistent with a 30 percent rating.

A higher 50 percent rating is not warranted.  Although the Veteran did express some homicidal ideation with respect to his son-in-law, there was no attempt or plan.  His PTSD did not appear to result in abnormal speech, panic attacks more than once per week, difficulty in understanding complex commands; impairment of long term memory, impaired judgment or impaired abstract thinking, or other similar symptomatology.

From June 9, 2008 Onward

The Veteran was afforded a VA examination in June 2008.  He reported experiencing nightmares and anxiety several times per week.  He also experienced hypervigilance, and did not like to be around people of Asian descent as it reminded him of his military experiences.  He stated he was depressed and tearful at times, with generally decreased interest and motivation.  He also had generalized anxiety with occasional panic attacks.  He had irritability and got into minor arguments with people in public, but denied any provocative or assaultive behavior.  He denied any delusions, hallucinations, or psychotic symptoms.  He denied any homicidal ideation but admitted to some intermittent passive suicidal ideation.  He worked full-time and work was generally okay, but people had noticed that he was more irritable recently.  He occasionally took a day off if he felt he couldn't work due to his irritability.  He drank 3 or 4 beers each night, as well as 2 shots of whiskey.  He was able to handle his own hygiene.  Whenever possible, the Veteran enjoyed riding his motorcycle.  On examination, the Veteran was slightly irritable and depressed.  His speech was articulate, and his thought processes were logical and goal-directed.  Motor function was grossly intact.  The Veteran had some difficulty with attention and short-term memory.  The Veteran's GAF score was 58.

VA treatment records dated July 2008 show the Veteran felt worse following completion of his inpatient PTSD treatment.  He consumed 2 or 3 drinks a night, which helped him go to bed.  Records dated August 2008 show the Veteran was enrolled in anger management and stress reduction classes.

In December 2008, the Veteran reported that he was doing better but still had a fair number of bad days.  At work, he spent most of his time by himself and was not too bothered by others.  He only got about 3 hours of solid sleep each night, despite treatment with medication.  He continued to experience nightmares.  

Additional records dated in February 2009 show the Veteran reported that he had a low frustration tolerance, and that he "holds in a lot at work" only to release it at home.  

In May 2009, the Veteran reported experiencing 2 to 3 anxiety attacks each day over the past month.  For 3 or 4 months, he has had low energy and interest levels, and a poor sex life.  Group therapy was not helpful and the Veteran sought individual counseling.  He felt grouchy and temperamental.

Records dated in June 2009 show that the Veteran reported having intrusive thoughts and nightmares associated with his military experiences.  Anxiety was one of his biggest problems, and he worried excessively about future events, anticipating the worst possible scenario.  He often preferred to go to his room and be by himself.  He could not stand crowds, and refused to stand in line at a store.  He admitted difficulty with expressing emotion.  He got about 3 or 4 hours of interrupted sleep each night.  He had difficulty concentrating, hypervigilance, and exaggerated startle responses.  He was moody and had difficulty with motivation, including going to work.  He admitted to thinking about death, and thought his wife would be better off if he were dead and she could collect insurance money.  He admitted to taking out his frustrations on his wife.  He had thought about choking his wife, but she told him she would call the police and he thought better of the idea.  He experienced a lot of déjà vu, and at times heard his name called when no one is around.  He thought people might be following him when he drives.  On examination, the Veteran had appropriate grooming and normal speech.  His mood was depressed, and his affect was flat.  Thought processes and content were normal.  Judgment was impulsive and insight was limited.  Memory was intact.  Auditory hallucinations were at baseline.  The Veteran's GAF score was 55.

Additional records dated July 2009 show the Veteran reported his symptoms were exacerbated by the upcoming July 4th holiday.  He dreaded the sounds, smells, and light flashes, and always tried to leave town for seclusion in the mountains until the holiday was over.  

Records dated September 2009 show the Veteran reported exacerbated symptoms following the death of his brother.  In November 2009, the Veteran reported struggling with irritability and anxiety following a knee operation, and in anticipation of the holiday season.  Isolation was his principal mode of controlling emotional dysphoria.  He continued to be depressed, and was extremely self-critical of his joyless state.  He reported suicidal ideation without intent.  Nightmares had increased.

The Veteran was afforded a VA examination in December 2009.  He reported having arguments with his wife over the years.  These problems had worsened after his wife recently stopped working and was around the house more often.  The Veteran spent most of his work day alone in his office, unless there was a request for some type of repair to be done.  He stayed with his dog in a limited area of the house when he was at home.  He continued to experience difficulty with hyperarousal, intrusive thoughts, and avoidance behaviors.  He had problems with prolonged sleep latency despite the use of sleeping agents.  He sometimes felt over sedated by these agents and neglected taking them.  He had problems with his temper, and tended to "explode" at his wife on a daily basis.  He had panic symptoms several times per week, including feelings of being overwhelmed and upset.  When these occurred at work, he isolated himself in his office.  The Veteran reported that he left extra early for his examination appointment, and arrived at the VA facility at 7 a.m., before anyone else had arrived.  He had feelings of hopelessness and thoughts of impending doom.  He had suicidal thoughts which came and went, with no current plan or intent to hurt himself.  He felt mentally slow, which he attributed to sedation from medications.

On examination, the Veteran was casually dressed and groomed.  His mood was quite anxious and his affect was tremulous and restricted.  He performed poorly on a SLUMS examination, missing points on calculations, number sequencing, paragraph recall, and clock drawing.  The examiner noted that there had been no worsening of the Veteran's condition since his last examination.  He was able to maintain activities of daily living, including personal hygiene.  His thought processes and communication were significantly impaired by difficulties with short-term memory and concentration, and his social function was impaired by his high anxiety level and avoidance behaviors.  He was employable from a psychiatric standpoint.  The Veteran's GAF score was 55.  The examiner included a "rating statement" that indicated that the Veteran's condition resulted in occupational and social impairment with reduced reliability and productivity, as well as difficulty in establishing and maintaining effective relationships.

The Veteran testified at a Travel Board hearing in June 2011.  He described his relationship with his wife as "borderline."  They argued about a great deal, including regarding his isolative behavior, him not taking his medication, and how he dressed and groomed.  She had to remind him to shower and comb his hair and change his clothes.  He sometimes threw objects when they argued, but did not get violent with her directly.  The Veteran did not like crowds, and he only went out with his wife to places with a drive-thru.  He had one friend with whom he talked, but that friend had moved away.  He had recently lost his brother, which reminded him of friends lost in Vietnam.  He did not get much sleep, and felt grouchy and irritable.  He had panic attacks on most days, and had difficulties with memory and concentration.  He received medication and counseling.  Within the past year, the Veteran had called his counselor outside of normal treatment periods for additional support.  At times, he had suicidal thoughts, including thoughts about what he was going to do.  He had been fired from his last job because his employers felt he was disrespectful to the teachers.  Since then, he had found some temporary work, but did not feel comfortable there and left.

The Veteran was afforded a VA examination in December 2011.  At that time he reported that he had stopped working in 2009 as the head custodian for an elementary school.  He had worked in that school system for approximately 25 years.  The Veteran reported that around the time he retired, he was becoming more irritable and alluded to possibly having been fired.  The Veteran indicated that after stopping his job he tried to work part-time in two other janitorial jobs, he was unable to work because he was too irritable and he had been unable to work since that time.  The Veteran reported that he got up at about four o'clock in the morning, and during the day he had limited involvement in household tasks.  He was capable of doing some household tasks or running an errand, but he usually stayed alone.  He was able to do his own personal hygiene, such as eating, dressing, and toileting.  He related that since his brother died approximately 1 to 2 years ago, he had been more depressed.  He reported no other regular activities.  He occasionally saw some family members, but he could only "stand to be with them" for short periods of time.  The Veteran indicated that he generally awakened from his sleep at least 2 or 3 times per night, sometimes due to combat-related dreams.  On mental status examination, the Veteran appeared emotionally labile, tearful at times and  slightly irritable.  He was casually dressed and groomed.  His speech was articulate.  Thought processes were logical and goal oriented.  Motor functioning was grossly intact.  On St. Louis University Mental Status examination, the Veteran scored approximately a 21/30.  This was felt to likely  be an underestimate of his cognitive functioning based on clinical evaluation and ability to present historical information, although it was consistent with past examination.  The Veteran continued to show some difficulty with short-term and working memory, and attention and focus.  His orientation skills, math skills, visual motor, visual spatial skills, organizational and planning skills, language and comprehension skills, were otherwise grossly intact.  

It was noted that since 2003, the Veteran had been in VA mental health treatment with individual and group counseling.  He had been prescribed psychotropic medications, and in spring 2008 he was in the PTSD residential rehabilitation program.  Despite all these interventions, the Veteran reported limited benefit.  He continued to report depression and anxiety, and significant marital problems/family situational  problems, and physical concerns.  The Veteran indicated continuous symptoms of anxiety and depression.  There had been no remissions during the past year.  He was able to maintain activities of daily living, including his own personal hygiene, but he endorsed minimal participation in household tasks and errands, although he was capable of doing these chores.  The Veteran currently denied any grossly inappropriate behavior, but continued to admit to the fact that he could be somewhat argumentative or talk loudly.  He denied any assaultive behavior.  The Veteran's thought processes and communication showed deficits of working and short-term memory, and attention and focus as tested on St. Louis University  Mental Status exam, but clinically he appeared to have reasonable cognitive functioning.  Despite these deficits, the examiner opined that he retained cognitive and judgment capacities to manage his own financial affairs.  The Veteran's social functioning was grossly intact for  basic skills, but he reported ongoing irritability and social withdrawal, especially since he has been unemployed.  He was diagnosed as having PTSD and a depressive disorder with overlapping symptoms including sleep disturbance, social withdrawal, and irritability.  The Veteran also presented a cognitive disorder, not otherwise specified which was less likely as not related to his military experiences.  His GAF was 55.  The examiner opined that while the Veteran continued to report ongoing anxiety and depression, various significant situational family/marital tensions as well as issues related to aging and physical concerns, he retained residual cognitive, emotional, and behavioral capacities to do at least simple work tasks in a  loosely supervised environment within his physical limitations.  

However, in a June 2014 letter, the VA staff psychiatrist indicated that the Veteran was in fact unemployable due to his PTSD as it was difficult for the Veteran to come out of isolation, interact with others, and the work he had previously performed had become too stressful.  At his recent Board hearing, the Veteran clarified that he ended employment in April 2009.  At that time, his daughter also indicated that the Veteran was very difficult to be around and his last wife left him three years ago.  She basically stated that he was mean and irritable all of the time.

Based on the evidence of record, the Board finds that a 70 percent rating is warranted during this period.  The Veteran's PTSD symptoms during this period included passive suicidal ideation and thoughts of violence.  There were also subjective reports of auditory hallucinations, and the Veteran reported increasingly isolating and irritable behavior.  Judgment and insight were impaired.  He was emotionally labile and expressed feelings of hopelessness and doom.  Cognitive impairment was present, but due to an unrelated cognitive disorder.  The PTSD symptoms when combined with other symptoms such as chronic sleep impairment, nightmares, and disturbances in mood and motivation, result in an overall disability picture that is consistent with a 70 percent rating.

The Board notes that the Veteran's GAF scores during this period were 55 to 58, which reflect moderate levels of impairment.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they can be a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  In this case, the Veteran's documented symptoms reflect a level of impairment consistent with a 70 percent rating.

However, the criteria for the 100 percent rating are not met.  The Veteran does not have gross impairment in thought processes or communication. He does not suffer from persistent delusions or hallucinations.  His behavior is not grossly inappropriate.  He is able to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran does have memory loss due to an unrelated cognitive disorder, but still not for names of close relatives, own occupation, or own name.  He also does not exhibit similar symptoms to those provided in the rating schedule, of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117  (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the Board concludes that the criteria for a 70 percent rating are met, but no higher.

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  While the Veteran testified that he was fired from his job due to PTSD, there is no persuasive evidence in the record to indicate that his disability would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  In particular, the assigned 70 percent disability rating for PTSD contemplates a significant impact on the Veteran's employment.  As addressed below, a TDIU is also being granted.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA  interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See VBA Fast Letter No. 13-13 (June 17, 2013).   

The Veteran is service-connected for PTSD.  As noted, from June 9, 2008 onward, the assigned rating is 70 percent and the schedular criteria are met.  

Thus, the Veteran meets the schedular criteria, per 38 C.F.R. § 4.16(a) from that date.  Thus, the issue is whether his service-connected PTSD precludes him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorder, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the recent letter from the VA psychiatrist is persuasive.  The Veteran has been under his care for seven years and he is familiar with the level of severity of the Veteran's PTSD.  The examiner opined that the Veteran was unemployable.  By his own admission, the Veteran ceased working as of April 2009.  Since he was gainfully employed prior to that time (and had been so employed for about 25 years), he was not "unemployable" prior to April 1, 2009.  

Thus, the Board finds that the Veteran is unemployable based on the nature and severity of the service-connected PTSD from April 1, 2009.  Accordingly, a total disability rating based upon individual unemployability due to service-connected PTSD is warranted.


ORDER

A 30 percent rating for PTSD is granted prior to March 2, 2008, and from May 1, 2008 to June 8, 2008, subject to the laws and regulations governing the payment of monetary benefits.

A 70 percent rating for PTSD is granted from June 9, 2008, subject to the laws and regulations governing the payment of monetary benefits.

A TDIU is granted from April 1, 2009, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


